Per Curiam.
Relator seeks review of a decision of the Workmen’s Compensation Commission reversing an award for compensation benefits.
The only question before us is whether the evidence sustains the commission’s finding that there was no causal relationship between relator’s heart attack and his employment. One physician testified that employment as a police officer was a cause of relator’s heart attack, and another physician testified to the contrary. In Golob v. Buckingham Hotel, 244 Minn. 301, 304, 69 N. W. 2d 636, 639 (1955), we said:
«* * * [U]ntil the time comes when medical knowledge has progressed to such a point that experts in the field of medicine can agree, causal relation in determining compensable injury or disease will have to remain in the province of the trier of fact.”
Conflicting testimony was weighed by the commission, and since the findings are based on credible testimony and are not palpably contrary to the evidence, we must affirm. Murphy v. Minnesota Min. & Mfg. Co. 292 Minn. 450, 194 N. W. 2d 189 (1972); Dudovitz v. Shoppers City, Inc. 282 Minn. 322, 164 N. W. 2d 873 (1969); Schuppel v. United Van Bus Co. 257 Minn. 444, 102 N. W. 2d 24 (1960); Golob v. Buckingham Hotel, supra.
Affirmed.